DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 12/18/2019.
Currently claims 1-4 and 6-18 are pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/21/2020 and 07/13/2021 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Minor Objections
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).
Specification
	The specification of the disclosure is objected to because the description of Fig. 3 in Specification para. [0037] does not match with Fig. 3. In para. [0037], it is the border pattern 21 is formed on a cover plate 20 located above the display panel 10’. Fig. 3 shows cover plate 20 above border pattern 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0098513 A1 (Yi) and further in view of US 2021/0225981 A1 (Yi2).
Regarding claim 1, Yi discloses, a display device (10), comprising: a display panel (100) comprising a display area (DA) and a non-display area (NDA) surrounding the display area (DA) (Fig. 1; [0033] – 0035]), 

    PNG
    media_image1.png
    427
    884
    media_image1.png
    Greyscale

the display panel (100) further comprising a plurality of signal lines (120; Fig. 1; wire unit; there will be plurality of wire units as there are a lot of pixel units) in the display area (DA) (Fig. 1; [0035]),
a light shielding pattern (400) on the light-exit side (top) of the display panel (100) (Fig. 1; [0033]), 
wherein an orthographic projection of the light shielding pattern (400) on the display panel (100) is located within the non-display area (NDA) (Fig. 1; [0033]), and 

But Yi fails to teach explicitly, the display panel further comprising a plurality of signal leading lines in the non-display area, the plurality of signal leading lines being electrically connected to the plurality of signal lines, respectively; 
a border pattern on a light-exit side of the display panel, an orthographic projection of the border pattern on the display panel being located within the non- display area; and 
	light shielding pattern on a side of the border pattern adjacent to the display panel,
However, in analogous art, Yi2 discloses, the display panel further comprising a plurality of signal leading lines (as annotated on Fig. 3) in the non-display area (bottom portion which is outside the display area 201; Fig. 3; [0041]), the plurality of signal leading lines being electrically connected to the plurality of signal lines (204A and as annotated on Fig. 3; [0043]), respectively (Fig. 3; [0041], [0043]); 
a border pattern (as annotated on Fig. 3, the examiner designated the area between the outer edge of the display panel and the outer perimeter of power trace 206 as the border) on a light-exit side (the border pattern falls on the light exit side) of the display panel (200), an orthographic projection of the border pattern on the display 

    PNG
    media_image2.png
    741
    572
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yi and Yi2 before him/her, to modify the teachings of a display panel with a light shielding layer as taught by Yi and to include the teachings of a border pattern surrounding the edge of the display panel as taught by Yi2 since the border pattern protects the internal display area and the signal lines from any damage from external objects while taking a minimum area from the overall display system ([0006] - [0007]) and absent this important teaching in Yi, a person with ordinary skill in the art would be motivated to reach out to Yi2 while forming a display panel of Yi. The examiner notes that in MPEP 2144 (IV), it is stated In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
	With the teaching of Yi2 regarding the border pattern, the combination of Yi and Yi2 teaches, the light shielding pattern (400; Yi Reference) on a side of the border pattern (Yi2 Reference) adjacent to the display panel (DA; the examiner interprets “the display panel” as “main display area of the display panel”; Yi Reference).

Regarding claim 2, the combination of Yi and Yi2 discloses, the display device of claim 1, wherein the plurality of signal lines (204A and as annotated on Fig. 3; [0043]; Yi2 Reference) comprise a plurality of data lines, and the plurality of signal leading lines (as annotated on Fig. 3) comprise a plurality of data leading lines (connected to data traces 204A) (Fig. 3; [0041], [0043]; Yi2 Reference). See claim 1 for 103 rationale.

Regarding claim 3, the combination of Yi and Yi2 discloses, the display device of claim 1, wherein the orthographic projection of the light shielding pattern (400; Yi Reference) on the displayFirst Named Inventor: Binfeng FengApplication No.: -5-panel (100; Yi Reference) at least partially overlaps with the orthographic projection of the border pattern (as annotated on Fig. 3, the examiner designated the area 

Regarding claim 4, the combination of Yi and Yi2 discloses, the display device of claim 1, wherein at least a part of the orthographic projection of the light shielding pattern (400; Fig. 1; [0035]; Yi Reference) on the display panel (100; Yi Reference) is located within a middle area between the display area (DA) of the display panel (100) and the orthographic projection of the border pattern (as annotated on Fig. 3, the examiner designated the area between the outer edge of the display panel and the outer perimeter of power trace 206 as the border; Fig. 3; [0041], [0043]; Yi2 Reference) on the display panel (100; Yi Reference).  See claim 1 for 103 rationale.
Note: Since the display area DA is located at the middle and the border is located at the periphery, it can be considered that the considerable portion of the light shielding pattern 400, which spans from the edge of the display panel 100 to the edge of the display area DA, is located between display area and the border. 

    PNG
    media_image1.png
    427
    884
    media_image1.png
    Greyscale
Yi Reference

    PNG
    media_image2.png
    741
    572
    media_image2.png
    Greyscale
 Yi2 Reference
Regarding claim 7, Yi discloses, the display device of claim 1, wherein the display device further comprises a layer structure (500; polarizing plate; Fig. 1; [0033]) on the light-exit side (top) of the display panel (100), the 

    PNG
    media_image1.png
    427
    884
    media_image1.png
    Greyscale

Regarding claim 16, the combination of Yi and Yi2 discloses, the display device of claim 3, wherein at least a part of the orthographic projection of the light shielding pattern (400; Fig. 1; [0035]; Yi Reference) on the display panel (100; Yi Reference) is located within a middle area between the display area (DA) of the display panel (100) and the orthographic projection of the border pattern (as annotated on Fig. 3, the examiner designated the area between the outer edge of the display panel and the outer perimeter of power trace 206 as the border; Fig. 3; [0041], [0043]; Yi2 Reference) on the display panel (100; Yi Reference).  See claim 1 for 103 rationale.
Note: Since the display area DA is located at the middle and the border is located at the periphery, it can be considered that the considerable 

    PNG
    media_image1.png
    427
    884
    media_image1.png
    Greyscale
Yi Reference

    PNG
    media_image2.png
    741
    572
    media_image2.png
    Greyscale
 Yi2 Reference

Regarding claim 17, the combination of Yi and Yi2 discloses, the display device of claim 1, wherein the display device (200) further comprises a fanout area (204; fan-out routing region at the bottom; Fig. 3; [0043]; Yi2 Reference) in the non-display area (outside display area 201; Fig. 3), the plurality of signal leading lines (as annotated on Fig. 3) are gathered in the fanout area, and an orthographic projection of the light shielding pattern (400; Fig. 1; [0035]; Yi Reference) on the display panel (10) is located within the fanout area (combining Yi and Yi2 References).  See claim 1 for 103 rationale.

    PNG
    media_image2.png
    741
    572
    media_image2.png
    Greyscale
Yi2 Reference

    PNG
    media_image1.png
    427
    884
    media_image1.png
    Greyscale
Yi Reference
Regarding claim 18, the combination of Yi and Yi2 discloses, the display device of claim 1, wherein an orthographic projection of the border pattern (as annotated on Fig. 3, the examiner designated the area between the outer edge of the display panel and the outer perimeter of power trace 206 as the border; Fig. 3; [0041], [0043]; Yi2 Reference) on the display panel (200) surrounds the display area (201), and an area of a region surrounded by the orthographic projection of the border pattern on the display panel (200) is greater (it is obvious, comparing the Figures 3 and 1 of Yi2 and Yi, respectively, that an area of a region surrounded by the orthographic projection of the border pattern on the display panel is greater than the area of the display area) an area of the display area (201). See claim 1 for 103 rationale.

    PNG
    media_image2.png
    741
    572
    media_image2.png
    Greyscale
Yi2 Reference

    PNG
    media_image1.png
    427
    884
    media_image1.png
    Greyscale
Yi Reference


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yi and Yi2 as applied to claim 1 and further in view of US 2013/0127747 A1 (Ding).
Regarding claim 6, Yi discloses, the display device of claim 1, wherein the display device (10) comprises a touch electrode layer (touch panel) on the light-exit side (top side) of the display panel (100) (Fig. 1; [0046]), and 
But the combination of Yi and Yi2 fails to teach explicitly, the light shielding pattern is arranged on the touch electrode layer.  
However, in analogous art, Ding discloses, the light shielding pattern (315) is arranged on the touch electrode layer (500; touch sensing layer) (Fig. 4; [0030]).
Note: With broadest reasonable interpretation, it can be considered that the light shielding pattern 315 is arranged in trenches of touch electrode layer 500 and as such the light shielding pattern is on the touch electrode layer.

    PNG
    media_image3.png
    418
    545
    media_image3.png
    Greyscale

In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yi and Yi2 as applied to claim 1 and further in view of US 2019/0384095 A1 (Chen).
Regarding claim 8, the combination of Yi and Yi2 fails to teach explicitly, the display device of claim 1, wherein the display device further comprises a cover plate above the display panel, and the border pattern is formed on the cover plate.  
However, in analogous art, Chen discloses, the display device of claim 1, wherein the display device (11) further comprises a cover plate (190; Fig. 

    PNG
    media_image4.png
    319
    601
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yi, Yi2 and Chen before him/her, to modify the teachings of a display panel with a light shielding layer as taught by Yi and to include the teachings of a cover plate over the display panel as taught by Chen since the cover plate would protect the display panel from external forces and absent this important teaching in Yi, a person with ordinary skill in the art would be motivated to reach out to Chen while forming a display panel of Yi. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of Chen, it can be deduced that border pattern (as annotated on Fig. 3, the examiner designated the area between the outer edge of the 
But the combination of Yi, Yi2 and Chen fails to teach explicitly, the border pattern is formed on the cover plate.
However, in MPEP 2144.04 (VI) (C), it is stated that ‘Rearrangement of Parts’ is held to be an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Placing the border pattern over the cover plate or under the cover plate would not make any difference in the operation of the display device.  Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0037] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yi and Yi2 as applied to claim 1 and further in view of US 2013/0107178 A1 (Chiang).
Regarding claim 9, the combination of Yi and Yi2 fails to teach explicitly, the display device of claim 1, wherein various portions of the light shielding pattern have inconsistent light transmittances.  
However, in analogous art, Chiang discloses, the display device of claim 1, wherein various portions (151A, 151B or 151C) of the light shielding pattern (151) have inconsistent light transmittances (Fig. 4; [0021]).
Note: Chiang teaches in para. [0021] that the first light-shielding pattern 151A, the second light-shielding pattern 151B, and the third light-shielding pattern 151 C are different from each other for generating different light transmittance effects. The examiner considered 151A, 151B and 151C as part of a single light shielding pattern 151.

    PNG
    media_image5.png
    381
    603
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yi, Yi2 and Chiang before him/her, to modify the teachings of a display panel with a light shielding layer as taught by Yi and to include the teachings of light shielding pattern having inconsistent light transmittances as taught by Chiang since different light transmittance help navigate the reflected light properly, i.e., if some lights are required to be suppressed more than other reflected lights, it can be done. Absent this important teaching in Yi, a person with In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yi and Yi2 as applied to claim 1 and further in view of US 2019/0025970 A1 (Kim).
Regarding claim 14, the combination of Yi and Yi2 fails to teach explicitly, the display device of claim 1, wherein a material forming the light shielding pattern comprises ink.  
However, in analogous art, Kim discloses, the display device of claim 1, wherein a material forming the light shielding pattern (light shielding layer) comprises ink ([0098]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yi, Yi2 and Kim before him/her, to modify the teachings of a display panel with a light shielding layer as taught by Yi and to include the teachings of light shielding pattern comprising ink as taught by Kim since ink is a widely used material for light shielding and using it for the same purpose is obvious. Absent this important teaching in Yi, a person with ordinary skill in the art would be motivated to reach out to Kim while forming a display panel of Combine prior art elements according to known methods to yield predictable results. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yi and Yi2 as applied to claim 1 and further in view of US 2010/0148192 A1 (Jung).
Regarding claim 15, the combination of Yi and Yi2 fails to teach explicitly, the display device of claim 1, wherein a width of the light shielding pattern in a direction perpendicular to an edge of a display area closest to the light shielding pattern ranges from 0.5mm to 1mm.  
However, in analogous art, Jung discloses, the display device of claim 1, wherein a width of the light shielding pattern (221) in a direction perpendicular to an edge of a display area closest to the light shielding pattern ranges from 0.5mm to 1mm (Fig. 5; [0099]).
Note: Jung in general teaches in para. [0099] that the light shielding film pattern 221 has a width of about several micrometers, and preferably the light shielding film pattern 221 has a width of about 1 to 9 micrometers. If the width of the light shielding film pattern 221 is In re Aller, 105 USPQ 233 (1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yi, Yi2 and Jung before him/her, to modify the teachings of a display panel with a light shielding layer as taught by Yi and to include the teachings of width of the light shielding pattern as taught by Jung since Yi fails to teach this important information, a person with ordinary skill in the art would be motivated to reach out to Jung while forming a display panel of Yi. 


Allowable Subject Matter
Claim 10 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 10, the closest prior art, US 2014/0098513 A1 (Yi), in combination with US 2021/0225981 A1 (Yi2), US 2013/0127747 A1 (Ding), US 2019/0384095 A1 (Chen) and US 2013/0107178 A1 (Chiang), fails to disclose, “the display device of claim 9, wherein an area in which the plurality of signal leading lines are located comprises a first leading line area and a second leading line area, and a light reflection capability of the first leading line area is higher than a light reflection capability of the second leading line area; and wherein the light shielding pattern comprises a first pattern for blocking reflected light from the first leading line area and a second pattern for blocking reflected light from the second leading line area, and a light transmittance of the first pattern is lower than a light transmittance of the second pattern”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 11-13 are also objected to due to their dependence on objected base claim.



Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 10,684,502 B2 (Que) - A display panel is disclosed including a first substrate, a second substrate, a chip on film, and a shading array layer. The end of the first substrate extending beyond the second substrate forms a bonding end and the chip on film is bonded onto inner side of the bonding end. The inner surface of the first substrate is provided with metal signal wires located in non-pixel area. The shading array layer is located in the non-pixel area and completely shades the wires. Because the first substrate faces the viewer and the chip on film is bonded onto the inner side of bonding end, a bezel-less design is attained. The patterned shading layer forms a pattern corresponding to the metal signal wires to shade the wires for weakening lights reaching the wires and reducing reflectiveness of wires.
2. US 2017/0123565 A1 (Li) - A touch screen is disclosed including a display panel, a cover plate located at a light exit side of the display panel, a plurality of touch electrodes located at a side of the cover plate facing towards the display panel, and a bezel portion surrounding the touch electrodes and comprising a non-black photoresist layer, a low-reflectivity conductive layer and an insulating layer which are successively stacked in a direction from the cover plate to the display panel. 
3. US 2016/0020264 A1 (Choo) - A display device is disclosed including a substrate divided into a display area and a non-display area except the display area, a first light shielding film formed in the display area, a second light shielding film formed in the non-display area, and oxide thin film transistors and organic light emitting diodes, which are formed on the first light shielding film, wherein the first light shielding film and the second light shielding film are spaced apart from each other.
4. US 2014/0347618 A1 (Shirai) - A liquid crystal device is disclosed including an element substrate, a first protruding member that is arranged around a display region on the element substrate, a second protruding member that is arranged around the first protruding member, a spacer that is higher than the first protruding member and the second protruding member and is arranged at least between the first protruding member and the second protruding member, a sealing member that is arranged so as to cover the first protruding member, the second protruding member, and the spacer, and a second substrate that is bonded to the first substrate so as to hold a liquid crystal layer with the sealing member between the second substrate and the first substrate.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


01/03/2022